DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/16/2020, with respect to the rejection(s) of claim(s) 9 have been fully considered and are persuasive.  Specifically applicant argued
Claim 9 is directed to a method for inerting one or several fuel tanks on an aircraft, by means of at least one inert gas generator supplied with purged air diverted from the engines and/or the air from the passenger compartment, and recites that the method comprises the following steps of: (i) determining the inert gas requirement of the aircraft tank or tanks in real time during the use of the aircraft, according to at least an altitude and velocity of the aircraft, or (ii) determining in real time an inert gas generator flow rate setting depending on the inert gas requirement of the tank or tanks, transmitted by means for determining the inert gas requirement, and previously calculated according to (a) a real-time measurement in the tank or tanks and/or the various compartments of a tank, of the volume of fuel, and (b) information relative to the flight of the aircraft, the information relative to the flight of the aircraft comprising altitude and velocity, the settings being transmitted in real time to means for regulating the inert gas generator flow rate, or (iii) determining the inert gas distribution control settings in the various tanks and/or in the various compartments of a tank, the settings being transmitted in real time to the inert gas controlled distribution means in the various tanks and/or in the various compartments of a tank. 
The Office alleges that Tiger does not disclose "using aircraft velocity or the volume of fuel in the tank when determin[ing] inert gas requirements." Office action at page 4. Instead, the Office alleges that Surawski discloses that by sensing air speed, Surawski is sensing velocity. The Office further alleges that it would be obvious "to modify the device taught by Tiger to include the teachings of Surawski because it allows the system to determine inert gas requirements based on air speed/velocity..." 
The Applicant disagrees. Compared with Tiger, the distinctive features of claim 9 allow for the optimization of the amount of inert gas generated and/or delivered to the fuel tanks. As a result, a person of ordinary skill in the art, looking at Tiger, would be faced with how to modify the device disclosed by Tiger to optimize the quantity of inerting gas generated and/or delivered to the fuel tanks and, in particular, through the interting gas generation system. 
Surawski is not directed to optimizing the quantity of inerting gas generated and/or delivered to the fuel tanks. Instead, Surawski is concerned with improving the quality of the inerting gas generated by the air separation module. Indeed, and with reference to column 1, lines 7-10 and 18-26, column 2, lines 38-53, and column 3, lines 6-21, the teaching of Surawski does not disclose taking into consideration the velocity as a parameter allowing to optimize the 

In reviewing applicant’s claims the limitation in question reads: “determining in real time an inert gas generator flow rate setting depending on… information relative to the flight of the aircraft, the information relative to the flight of the aircraft comprising altitude and velocity.“ The examiner agrees that the term flow rate does limit applicant to a setting directed to the quantity of inert gas whereas Surawski appears to specifically be concerned with controlling the quality of the gas based on velocity. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Loss (US 2005/0224654).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tiger (US 2015/0041011) in view of Loss (US 2005/0224654) and Ginsburgh (US 6,182,714).

With respect to claim 9, Tiger teaches a method for inerting one or several fuel tanks on an aircraft, by means of at least one inert gas generator supplied with purged air diverted from 
i) determining the inert gas requirement (Tiger ¶[11-12, 21]) of the aircraft tank or tanks in real time during the use of the aircraft, according to an altitude of the aircraft (Tiger ¶[21-27, 49]), 
ii) determining in real time an inert gas generator flow rate (Tiger ¶[11-12, 21]) setting depending on the inert gas requirement of the tank or tanks, transmitted by means for determining the inert gas requirement, and previously calculated according to (a) a real-time measurement in the tank or tanks and/or the various compartments of a tank (Tiger Claim 23 ¶[21-27, 49]), and 
(b) information relative to the flight of the aircraft (Tiger ¶[27]), the information relative to the flight of the aircraft comprising altitude, the settings being transmitted in real time to means for regulating the inert gas generator flow rate (Tiger ¶[27, 42, 49]), 
iii) determining the inert gas distribution control settings in the various tanks and/or in the various compartments of a tank, the settings being transmitted in real time to the inert gas controlled distribution means in the various tanks and/or in the various compartments of a tank (Tiger Claim 23 ¶[21-27, 49]).
It is noted that although tiger doesn’t specifically talk about multiple tanks, it is well known that aircrafts often have multiple tanks and would be obvious to apply the method to all of them since MPEP 2144.04.VI.B recognizes that a mere duplication of parts is obvious. 
Tiger does not clearly teach using aircraft velocity or the volume of fuel in the tank when determine inert gas requirements 
velocity, the settings being transmitted in real time to means for regulating the inert gas generator flow rate (Loss ¶[27] airspeed sensor used to determine mode and from the context of the invention is controlling the flow rate based on this reading). It will be appreciated that air speed is a direct indication of the velocity of the aircraft (relative to the air). As such, broadly read, velocity as claiming in claim 1 reads on air speed relative to the plane as taught by Loss.
Thus as shown above Tiger teaches a base invention of an inert gas system. Loss teaches a technique of using airspeed as a factor in controlling the inert gas system applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Loss to the base invention of Tiger since it would have resulted in the predictable result of using airspeed as a factor in controlling the inert gas system and would have improved the system by allowing the system to more properly determine the current flight mode of the aircraft which enables the system to make better determinations of the inert gas requirements in situations where aircraft velocity data is available and thus makes the system safer by reducing the risk of the fuel igniting/exploding. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Tiger to apply the technique from the teachings of Loss because the technique taught by Loss was recognized as part of the ordinary capabilities of one skilled in the art and one of 
Ginsburgh teaches a method for inerting a tank wherein determining the inert gas requirement, includes (a) a real-time measurement in the tank or tanks and/or the various compartments of a tank, of the volume of fuel (Ginsburgh Col 3:44- 4:4]). 
Thus as shown above Tiger teaches a base invention of an inert gas system. Ginsburgh teaches a technique of using volume as a factor in controlling the inert gas system applicable to the base invention applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Ginsburgh to the base invention of Tiger since it would have resulted in the predictable result of volume as a factor in controlling the inert gas system applicable to the base invention and would have improved the system by allowing the system to make better determinations of the inert gas requirements in situations where aircraft volume data is available and thus makes the system safer by reducing the risk of the fuel igniting/exploding. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Tiger to apply the technique from the teachings of Ginsburgh because the technique taught by Ginsburgh was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Tiger that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tiger (US 2015/0041011) in view of Loss (US 2005/0224654) and Ginsburgh (US 6,182,714) and further in view of Hagh (US 2012/0325811).
 
With respect to claim 10 Hagh teaches the inerting device further comprising: determining in real-time an energy consumption setting for the inert gas generator depending on the inert gas requirement of the aircraft tank or tanks, transmitted by the means for determining the inert gas requirement (Hagh ¶[2]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Tiger to include wherein the first algorithm of the control unit determines in real-time an energy consumption setting for the inert gas generator depending on the inert gas requirement of the aircraft tank or tanks, transmitted by the means of determining the inert gas requirement as taught by Hagh because it ensures that the inerting system won’t fail due to lack of energy and makes the system safer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-41904190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. S. F./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665